Citation Nr: 1545823	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  08-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to November 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This issue was previously before the Board in March 2012 and was remanded for further development.  Specifically, the Board requested additional records be obtained and a VA examination be provided.  The Board finds both of these requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a right eye issue was also included in the March 2012 remand.  However, in a July 2013 rating decision the AOJ granted service connection for a right eye disorder.  Because all benefits sought on appeal have been granted, this issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board acknowledges that the VBMS system includes additional VA treatment records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, these newly submitted records are regarding treatment for unrelated issues, including mental health and an eye disability.  Although the Veteran's currently diagnosed right hand disability is included on the Veteran's list of medical problems in these records, these records are not relevant to the issue on appeal, whether the Veteran's current right hand disability is related to his active duty service.  Therefore, the Board finds that appellate consideration may proceed without any prejudice to the Veteran.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for posttraumatic stress disorder (PTDS) has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's current right hand disorder did not begin during, or was otherwise caused by, his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right hand disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a right hand disability.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records reflect he sought treatment for his right hand during his active duty service.  Specifically in April 1969 he reported he tripped during the night and fell on his right hand, and now experienced pain and swelling.  The reviewing medical professional noted a fracture was probable and ordered x-rays.  The following month an x-ray confirmed a fracture at the base of the 5th metacarpal in his right hand from referenced injury.  His hand was placed in a cast until the middle of May.  After the cast was removed an additional x-ray revealed his fracture was healing well, and his right hand was placed in a splint.  The Veteran was advised to seek additional treatment as needed.

However, service treatment records do not reflect the Veteran sought any additional treatment for his right hand during active duty service.  Instead, during a July 1969 examination, his upper extremities were noted to be in normal condition.  In the accompanying report of medical history the Veteran noted his history of broken bones, but did not report any current symptoms.  On his September 1971 separation examination his upper extremities were again noted to be in normal condition.  In the accompanying report of medical history he again noted a history of broken bones, but no current right hand symptoms were endorsed.  Furthermore, during his August 2011 hearing, the Veteran stated he did not have any immediate effects on his right hand during service after the cast was removed.  See Hearing Transcript (HT) pg. 3.  Therefore, although the Veteran fractured the base of his 5th metacarpal in his right hand during active duty service, the medical records suggest this injury healed well during service, and does not establish the Veteran experienced any chronic disability.

The claims file does not reflect the Veteran sought any treatment for his right hand for several decades after his separation from active duty service.  In his August 2011 hearing, the Veteran reported he first started noticing his fingers would tighten and cramp at his post-service employment in the early to middle 1970s.  He did not seek treatment for these symptoms at that time, but instead self-medicated with Tylenol and hot water.  See HT pg. 3-4.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing cramping in his fingers.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his symptoms of cramping from an injury during military service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The evidence then reflects the Veteran broke his wrist in early 2006 at his post-service employment.  In February 2006, he then underwent an open reduction and internal fixation surgery to repair his fractured right distal radius fracture.  Medical records from this period do not contain any medical opinion relating the Veteran's 2006 wrist fracture to his in-service hand injury.

In May 2013, the Veteran was provided with a VA examination.  The examiner personally interviewed and examined the Veteran, and demonstrated familiarity with his relevant medical history.  The examiner specifically noted the Veteran's in-service fracture of the right 5th metacarpal, and his complaints of intermittent pain, swelling, and stiffness since that time.  Upon examination, the examiner found no limitation of motion or functional loss of the fingers of the Veteran's right hand.  The examiner did note the Veteran had a palpable callous deformity at approximately the intersection of the middle third and distal third right 5th metacarpal which was non-tender.  X-rays of his right hand revealed hardware from his prior surgeries, but no other acute findings.  In a July 2013 supplement, the examiner opined it was less likely than not that the Veteran's current right hand condition was incurred in or caused by his active duty service.  The examiner explained that the Veteran's in-service fracture of the right 5th metacarpal healed well with no residuals.  Furthermore, his 2006 fracture of the right distal radius was to an anatomically separate portion of the right hand, and was not medically associated with the healed right hand 5th metacarpal condition.  Therefore, the examiner opined, "These two fractured events were independent and mutual [sic] exclusive of each other."  Because this examiner provided a clear opinion supported by a complete rational, this examiner's report provides probative evidence against the Veteran's appeal.

Based on all the foregoing, the evidence does not establish the Veteran's current right hand disorder began during, or was otherwise caused by, his active duty service.  Although the Veteran fractured his right 5th metacarpal during service, the relevant medical records suggest his fracture healed well with no current residuals.  Although he reported experiencing occasional right hand symptoms, he did not seek any medical treatment for his right hand for several decades after his separation from active duty service, until he fractured his right wrist in 2006 at his post-service employment.  The relevant medical records do not contain any medical opinion relating the Veteran's 2006 wrist fracture to his in-service hand fracture.  Instead, the VA examiner provided a probative opinion stating the Veteran's current status-post right wrist fracture disorder was not related to his active duty service, including his hand fracture.  Therefore, the elements of service connection have not been met, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, § 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in July 2007, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Available service treatment and post-service VA medical records have been obtained.  The Veteran has asserted that he was treated at the Carswell Air Force Base hospital in the summer of 1970 for conditions unrelated to this issue on appeal.  The VA has made all available attempts to obtain these records, however in an April 2013 memo the AOJ found these records are unavailable.  In a March 2013 letter the Veteran was notified of the unavailability of these records, and afforded an opportunity to present any copies in his possession.  No such records were received by the VA.  Therefore, the records from the Carswell Air Force Base hospital are deemed unavailable, and no further development is available or required.

In August 2011, the Veteran was provided with a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the AVLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the AVLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disorder, specifically regarding any relation to his active duty service.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  As discussed above, all available records have been obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for a right hand disability is denied.



____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


